Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 November 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


               
                  
                     My dearest Martha
                  
                  Washington Nov. 6. 04.
               
               I send you the inclosed magazine supposing it may furnish you a few moments amusement, as well as to the reading members of your family. Mr. Randolph arrived here Sunday evening in good health and brought me the welcome news, that you were all well. Congress has as yet formed but one of it’s houses; there being no Senate. my heart fails me at the opening such a campaign of bustle & fatigue: the unlimited calumnies of the federalists have obliged me to put myself on the trial of my country by standing another election. I have no fear as to their verdict; and that being secured for posterity, no considerations will induce me to continue beyond the term to which it will extend. my passion strengthens daily to quit political turmoil, and retire into the bosom of my family, the only scene of sincere & pure happiness. one hour with you & your dear children is to me worth an age past here. mr Eppes is here, with Francis in the highest health. he tells me he left our dear little Maria very well at Eppington, and all the family there. tell Anne it is time for her to take up her pen. she shall have letter for letter. for Ellen I have a beautiful pair of little Bantams; but how to get them to her is the difficulty. in the spring I shall be able to send them. kiss all the young ones for me, and be assured yourself of my tenderest unchangeable love.
               
                  
                     Th: Jefferson
                  
               
            